NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5401-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEXTER D. SULLIVAN,

     Defendant-Appellant.
_______________________

                   Submitted May 24, 2021 – Decided June 14, 2021

                   Before Judges Gooden Brown and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-10-
                   1566.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Morgan A. Birck, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Joie D. Piderit, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      The parties have advised us that this matter has been amicably settled

between them and stipulated to the dismissal of this appeal. Accordingly, the

appeal is dismissed with prejudice and without costs.

      Dismissed.




                                       2                               A-5401-18